Title: To Thomas Jefferson from Elizabeth Chester, 15 March 1802
From: Chester, Elizabeth
To: Jefferson, Thomas


            
              City of Baltimore March the 15th. 1801 [i.e. 1802]
            The Memorial of Elizabeth ChesterMost humbly Sheweth
            That Your Memorialist’s Husband Samuel Chester formerly a Recruiting Officer last American War, during which time he had Enlisted 7,500 Men for the service of the United States and learned them their Exercise, and he has been Dead about 5 Months left me destitute of house or home, as he had nothing himself and Your Memorialist has been Advised to apply to Your Excellency for a little relief as She has one Daughter whom She has bound to the Milliner and Mantua making business, and has two Dollars a Week to pay for her Board which is more than I can do at present without some Assistance, She will be free in a Short time and may be able to Support me in my Old Days by her Trade.
            Therefore Your Memorialist Craves some help from Your Excellency, and She will ever pray
            Elizabeth Chester
            
              any Commands directed to the post office Baltimore shall be duly attended to—
            
          